DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted 02/08/2021 are considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 101
Claim 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a software per se. Claim 14 recites “A computer program product having a program code, wherein when the program code is executed as a control process or a plurality of control processes in at least one processor of a process control unit, the program code causes the process control unit to:…”. That is, the claim is directed to a  computer program product, which is software. There is no hardware positively recited in the claims to perform the function of the computer program product having a program code. Therefore, claim 14 is directed to software per se and is ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegnell (US 20170097617 A1) in view of Oberg (US 20030061295 A1). 

	Regarding claim 1, Tegnell teaches A process control unit configured to execute a plurality of control processes (Process control system with multiple cores capable of executing processes in parallel, paragraph [0023] and [0025]), the process control unit comprising: a memory configured to load the plurality of control processes (Shared memory stores the multiple cores, paragraph [0047]), and an association module (Redundancy scheme, paragraph [0037]), … wherein a first control process (primary master core, paragraph [0037]) of the plurality of control processes is configured such that there is provision for an interchange of process variables with at least one second control process (shadow master core, paragraph [0037]) via the association module (A redundancy scheme defines the operations of each core with respect to its redundant partner core, paragraph [0037]), wherein a process variable of the process variables comprises a process variable identification and a process variable value (The cores maintain multiple drivers as necessary to communicate with each type of connected field device. Each device driver installed is represented in the remote core program by a driver block. The driver block contains a driver name, driver version identifier, and other driver specific configuration parameters that are deployed when the driver is initialized, paragraph [0029]), and wherein the association module is configured to interchange the process variables such that a process variable transferred from the first control process is received, the process variable identification of which process variable is read and transferred to an association rule in the association module, and that at least one process variable is transferred to at least one second control process based on the association rule (All data from the primary master core 304 of the primary module 302 necessary for redundant operation is copied to the shadow master core 310 of the shadow module 308 over a high speed interlink between the modules, paragraph [0038]. The redundancy system of the master cores 304, 310 includes data from remote devices (connected to the remote cores). The data is scanned by the primary remote core 306 and written to the shared device I/O table. The primary master core 304 reads the data on the device I/O table and then the data is copied to the shadow master core 310 immediately, paragraph [0040]).
	Tegnell does not teach wherein at least one control process of the plurality of control processes is configured to control an industrial process taking place outside the process control unit. Examiner notes that Tegnell teaches controlling an industrial process, (paragraph [0026] industrial process control system), however Tegnell does not teach the industrial process taking place outside the process control unit.
	Oberg teaches wherein at least one control process of the plurality of control processes is configured to control an industrial process taking place outside the process control unit (The central control system 118 refers to a centralized system for monitoring and controlling individual machines, subsystems or process sections 120 in the industrial plant. An operator remotely accesses process sections in the industrial plant, paragraph [0035]. Examiner notes that the industrial process takes place outside the process control unit since the processing sections are remotely accessed from another location).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Tegnell (directed to industrial process control system with multiple cores) and Oberg (directed to remotely access process sections in the industrial plant) and arrived at a process control unit configured to execute a plurality of control processes wherein at least one control process is configured to control an industrial process taking place outside the process control unit. One of ordinary skill in the art would have been motivated to make such a combination so that an industrial process occurs within the machinery/workstation of the plant and are controlled centrally using remote access instead of having distributed controllers in each of the machine or workstation, which leads to significant reductions in the time required to carry out normal production operations as well as to gather, analyze and troubleshoot processes in the industrial plant, (Oberg, paragraph [0027]).

	Regarding claim 2, the combination Tegnell and Oberg teaches The process control unit of claim 1 (Tegnell teaches process control system with multiple cores capable of executing processes in parallel, paragraph [0023] and [0025]), wherein the association module is configured such that, for at least one of the process variables transferred to the at least one second control process, the process variable identification read in the association module is replaced by a process variable identification stipulated by the association rule (Tegnell teaches the redundancy system of the master cores 304, 310 includes data from remote devices (connected to the remote cores). The data is scanned by the primary remote core 306 and written to the shared device I/O table. The primary master core 304 reads the data on the device I/O table and then the all variable data that controls the execution is copied to the shadow master core 310 immediately, paragraphs [0038] - [0040]. Examiner notes that since all variable data is being copied, this will include the variable identification which is also copied and replaced. Tegnell teaches the shadow core taking over the duties of the primary core when the redundancy system determines that the remote cores are different than the master cores, paragraph [0042] – [0043]. Examiner notes that the “process variable identification” is included in the shadow data and the “stipulation by the association rule” is the results that the redundancy scheme determines, and the variable data is copied into the shadow core based upon the determination of the redundancy system).

	Regarding claim 3, the combination Tegnell and Oberg teaches The process control unit of claim 1 (Tegnell teaches process control system with multiple cores capable of executing processes in parallel, paragraph [0023] and [0025]), wherein the transfer of the at least one process variable to the at least one second control process is effected in cycle-oriented fashion (Tegnell teaches the primary master core 304 and the shadow master core 310 also share data as part of the I/O scanning, or inscan, process as part of the master core's cyclic process, paragraph [0047]).

Regarding claim 4, the combination Tegnell and Oberg teaches The process control unit of claim 1 (Tegnell teaches process control system with multiple cores capable of executing processes in parallel, paragraph [0023] and [0025]), wherein the transfer of the at least one process variable to the at least one second control process is effected within a stipulable period (Tegnell teaches synchronization of modules within a time limit, paragraph [0046]).

Regarding claim 5, the combination Tegnell and Oberg teaches The process control unit of claim 1 (Tegnell teaches process control system with multiple cores capable of executing processes in parallel, paragraph [0023] and [0025]), wherein the association module (Tegnell teaches redundancy scheme, paragraph [0037]) has …
Tegnell does not teach an interface to a configuration process taking place outside the process control unit.
Oberg teaches an interface to a configuration process taking place outside the process control unit (The wireless access point 106 is connected to a control system interface 110 through a data network 108. The control system interface 110 provides the ability to send and receive information from the central control system 118, thereby connecting the mobile device 102 to the central control system 118, paragraph [0036]. Examiner notes that the industrial process takes place outside the process control unit since the processing sections are remotely accessed from another location, paragraph [0035]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Tegnell (directed to industrial process control system with multiple cores) and Oberg (directed to the control system interface) and arrived at a process control unit wherein the association module has an interface to a configuration process taking place outside the process control unit. One of ordinary skill in the art would have been motivated to make such a combination so that an industrial process occurs within the machinery/workstation of the plant and are controlled centrally using remote access using the interface instead of having distributed controllers in each of the machine or workstation, which leads to significant reductions in the time required to carry out normal production operations as well as to gather, analyze and troubleshoot processes in the industrial plant, (Oberg, paragraph [0027]).

Regarding claim 6, the combination Tegnell and Oberg teaches The process control unit of claim 1 (Tegnell teaches process control system with multiple cores capable of executing processes in parallel, paragraph [0023] and [0025]), wherein at least one control process of the plurality of control processes is configured to perform an iterative sequence of control instructions for controlling (Tegnell teaches processor-executable instruction organized and implemented into components or modules for processing redundant communications among devices, paragraph [0006] and [0074]) …
Tegnell does not teach the industrial process taking place outside the  process control unit.
Oberg teaches the industrial process taking place outside the process control unit (The central control system 118 refers to a centralized system for monitoring and controlling individual machines, subsystems or process sections 120 in the industrial plant. An operator remotely accesses process sections in the industrial plant, paragraph [0035]. Examiner notes that the industrial process takes place outside the process control unit since the processing sections are remotely accessed from another location).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Tegnell (directed to industrial process control system with multiple cores) and Oberg (directed to remotely access process sections in the industrial plant) and arrived at a process control unit configured to execute a plurality of control processes wherein at least one control process is configured to control an industrial process taking place outside the process control unit. One of ordinary skill in the art would have been motivated to make such a combination so that there is no limitation for any types of devices to be able to access the system, even if the device is outside of the control system (Tegnell, paragraphs [0025] and [0063]).

Regarding claim 7, the combination Tegnell and Oberg teaches The process control unit of claim 1 (Tegnell teaches process control system with multiple cores capable of executing processes in parallel, paragraph [0023] and [0025]), wherein the association module is a control process that provides for storage of the process variables in the memory (Tegnell teaches data stored in shared memory includes he device I/O data, the device configuration data, and the driver status data. The master core 304 and the remote core 306 also communicate using a messaging service apart from the shared memory data stores. In an embodiment, the primary master core 304 and the shadow master core 310 also share data as part of the I/O scanning, or inscan, process as part of the master core's cyclic process, paragraph [0047]).

Regarding claim 8, the combination Tegnell and Oberg teaches The process control unit of claim 1 (Tegnell teaches process control system with multiple cores capable of executing processes in parallel, paragraph [0023] and [0025]), wherein the association module comprises a data bus having an associated bus database (Tegnell teaches The remote core 306 further comprises blocks to control status information on specific buses connected to devices, paragraph [0030]. In an embodiment, the primary eEDI 1202 talks on the shared bus while both the primary eEDI 1202 and shadow eEDI 1204 listen on the bus, paragraph [0068]).

Regarding claim 9, the combination Tegnell and Oberg teaches The process control unit of claim 8 (Tegnell teaches process control system with multiple cores capable of executing processes in parallel, paragraph [0023] and [0025]), wherein the data bus is configured to transfer at least one process variable value according to a process variable identification associated in the bus database (Tegnell teaches the remote core 306 further comprises blocks to control status information on specific buses connected to devices, paragraph [0030]. Copying redundant data to the shadow master core, paragraph [0038]).

Regarding claim 10, Tegnell teaches A method for interprocess interchange of process variables within a process control unit in which there is provision for execution of a plurality of control processes (a method for controlling multiple sets of devices using a multi-core processing device, paragraph [0007]), wherein at least one control process of the plurality of control processes is configured to control an industrial process (industrial process control system, paragraph [0026]) (primary master core, paragraph [0037]) of the plurality of control processes with at least one second control process (shadow master core, paragraph [0037]) of the plurality of control processes via an association module is effected (A redundancy scheme defines the operations of each core with respect to its redundant partner core, paragraph [0037]), and wherein the process variable comprises a process variable identification and a process variable value (The cores maintain multiple drivers as necessary to communicate with each type of connected field device. Each device driver installed is represented in the remote core program by a driver block. The driver block contains a driver name, driver version identifier, and other driver specific configuration parameters that are deployed when the driver is initialized, paragraph [0029]), the method comprising: receiving, by the association module at least one process variable transferred from the first control process of the plurality of control processes (receive all data from the primary master core 304 of the primary module 302 necessary for redundant operation is copied to the shadow master core 310 of the shadow module 308 over a high speed interlink between the modules, paragraph [0038]); reading the process variable identification from the process variable and transferring the process variable identification to an association rule in the association module (The data is scanned by the primary remote core 306 and written to the shared device I/O table. The primary master core 304 reads the data on the device I/O table, paragraph [0040]); and transferring at least one process variable to at least one second control process of the plurality of control processes based on the association rule (The primary master core 304 reads the data on the device I/O table and then the data is copied to the shadow master core 310 immediately, paragraph [0040]).
Tegnell does not teach control an industrial process taking place outside the process control unit. Examiner notes that Tegnell teaches controlling an industrial process, (paragraph [0026] industrial process control system), however Tegnell does not teach the industrial process taking place outside the process control unit.
	Oberg teaches control an industrial process taking place outside the process control unit (The central control system 118 refers to a centralized system for monitoring and controlling individual machines, subsystems or process sections 120 in the industrial plant. An operator remotely accesses process sections in the industrial plant, paragraph [0035]. Examiner notes that the industrial process takes place outside the process control unit since the processing sections are remotely accessed from another location).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Tegnell (directed to industrial process control system with multiple cores) and Oberg (directed to remotely access process sections in the industrial plant) and arrived at a process control unit configured to execute a plurality of control processes wherein at least one control process is configured to control an industrial process taking place outside the process control unit. One of ordinary skill in the art would have been motivated to make such a combination so that an industrial process occurs within the machinery/workstation of the plant and are controlled centrally using remote access instead of having distributed controllers in each of the machine or workstation, which leads to significant reductions in the time required to carry out normal production operations as well as to gather, analyze and troubleshoot processes in the industrial plant, (Oberg, paragraph [0027]).

Regarding claim 11, the combination of Tegnell and Oberg teaches The method of claim 10 (a method for controlling multiple sets of devices using a multi-core processing device, paragraph [0007]), wherein, for at least one of the process variables transferred to the at least one second control process, the process variable identification read in the association module is replaced by a process variable identification stipulated by the association rule (Tegnell teaches the redundancy system of the master cores 304, 310 includes data from remote devices (connected to the remote cores). The data is scanned by the primary remote core 306 and written to the shared device I/O table. The primary master core 304 reads the data on the device I/O table and then the data is copied to the shadow master core 310 immediately, paragraph [0040]. Tegnell teaches the shadow core taking over the duties of the primary core when the redundancy system determines that the remote cores are different than the master cores, paragraph [0042] – [0043]).

Regarding claim 12, the combination of Tegnell and Oberg teaches The method of claim 10 (a method for controlling multiple sets of devices using a multi-core processing device, paragraph [0007]), wherein the transfer of the at least one process variable to the at least one second control process is effected in cycle-oriented fashion (Tegnell teaches the primary master core 304 and the shadow master core 310 also share data as part of the I/O scanning, or inscan, process as part of the master core's cyclic process, paragraph [0047]).

Regarding claim 13, the combination of Tegnell and Oberg teaches The method of claim 10 (a method for controlling multiple sets of devices using a multi-core processing device, paragraph [0007]), wherein the transfer of the at least one process variable to the at least one second control process is effected within a stipulable period (Tegnell teaches synchronization of modules within a time limit, paragraph [0046]).

Regarding claim 14, Tegnell teaches A computer program product having a program code, wherein, when the program code is executed as a control process of a plurality of control processes in at least one processor of a process control unit (executable program components in a computing device, paragraphs [0070] – [0072] for a process control system with multiple cores capable of executing processes in parallel, paragraph [0023] and [0025]), the program code causes the process control unit to: receive, by an association module of the process control unit, at least one process variable transferred from a first control process of the plurality of control processes, wherein the at least one process variable comprises a process variable identification and a process variable value (receive all data from the primary master core 304 of the primary module 302 necessary for redundant operation is copied to the shadow master core 310 of the shadow module 308 over a high speed interlink between the modules, paragraph [0038]), read the process variable identification from the process variable and transfer the process variable identification to an association rule in the association module(The data is scanned by the primary remote core 306 and written to the shared device I/O table. The primary master core 304 reads the data on the device I/O table, paragraph [0040]), and transfer at least one process variable to at least one second control process of the plurality of control processes based on the association rule (The primary master core 304 reads the data on the device I/O table and then the data is copied to the shadow master core 310 immediately, paragraph [0040]), wherein the control process of the plurality of control processes is configured to control an industrial process process (industrial process control system, paragraph [0026])
 Tegnell does not teach control an industrial process taking place outside the process control unit. Examiner notes that Tegnell teaches controlling an industrial process, (paragraph [0026] industrial process control system), however Tegnell does not teach the industrial process taking place outside the process control unit.
	Oberg teaches control an industrial process taking place outside the process control unit (The central control system 118 refers to a centralized system for monitoring and controlling individual machines, subsystems or process sections 120 in the industrial plant. An operator remotely accesses process sections in the industrial plant, paragraph [0035]. Examiner notes that the industrial process takes place outside the process control unit since the processing sections are remotely accessed from another location).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Tegnell (directed to industrial process control system with multiple cores) and Oberg (directed to remotely access process sections in the industrial plant) and arrived at a process control unit configured to execute a plurality of control processes wherein at least one control process is configured to control an industrial process taking place outside the process control unit. One of ordinary skill in the art would have been motivated to make such a combination so that an industrial process occurs within the machinery/workstation of the plant and are controlled centrally using remote access instead of having distributed controllers in each of the machine or workstation, which leads to significant reductions in the time required to carry out normal production operations as well as to gather, analyze and troubleshoot processes in the industrial plant, (Oberg, paragraph [0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (US 20110081898 A1) teaches determining whether system information can be reused and managing system information in a wireless communication system. Ertel (US 7664985 B2) teaches watchdog system in a distributed computerized application environment with association module. Pelzer (US 20160162516 A1) teaches relational database management system for managing and working with such a database and a method of storing, retrieving, altering and managing data in such a database. Rischar (US 20150316922 A1) teaches system and method for broadcasting data and data tags associated with an industrial automation system. Cella (US 20180188715 A1) teaches method and system for the industrial internet of things. Li (CN 103809512 A) teaches target guide number value control automatic adjusting system and method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURYA RATNAKAR whose telephone number is (571)272-1638. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 5712705935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R./            Examiner, Art Unit 2117                                                                                                                                                                                            
/ROCIO DEL MAR PEREZ-VELEZ/            Supervisory Patent Examiner, Art Unit 2117